DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 06/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-7, 9-12, 14 and 15 are amended in Applicant’s response while claims 16-21 are newly added.  Claims 1-21 are pending.

Response to Arguments
Applicant argues the rejection under 35 U.S.C. 101 is moot based on the amendments to the independent claims.  An updated rejection is provided below.
Applicant argues the cited prior art of Peery and Lisuk do not teach the independent claims as amended.  An updated rejection is provided below addressing the amendments.
Applicant requests withdrawal of the objections to claims 5, 10 and 15 for spelling errors.  Applicant has amended to correct the spelling.  Therefore, the objections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of collecting and displaying information about wells.  The limitations that recite an abstract idea are indicated in bold below:
A method performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method, the method comprising: 
navigating, with the one or more processors of the computing system, websites and aggregating well data information from the websites in a database, the websites comprising oil and gas company websites and the aggregated well data information comprising oil and gas well property information; 
processing, with the one or more processors of the computing system, the aggregated well data information to extract a first set of well data; 
navigating, with the one or more processors of the computing system, to online websites and extracting a second set of well data based on the extracted first set of well data, the online websites comprising governmental regulatory websites, the second set of well data comprising at least one of well geographic location data, well numeric identifier data, or well name data; 
generating, with the one or more processors of the computing system, entries for the extracted first and second set of well data in a searchable structured database; and 
in response to user input, displaying, in a graphical user interface (GUI) of the computing system, the well data stored in the database.  

The limitations of collecting, aggregating and displaying fall under the abstract idea subject matter grouping of mental processes because but for the recitation of generic computer elements a person can read and make observations from sources of information regarding the well data and record information learned with pen and paper as well as display with pen and paper some of the recorded information.  The performance of the claim limitations using a computer system/processor, websites, database and graphical user interface does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computer system/processor, websites, database and graphical user interface to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer elements or merely using computers as a tool to perform an abstract idea.  For example, the computer elements are invoked for their ordinary capacity, much like the telephone unit/digital camera and server in TLI Communications (see MPEP 2106.05(f)(2)), and do not provide any meaningful limitations nor do they reflect a particular technical improvement.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Further, specifying the websites as oil and gas company websites and government regulatory websites amounts to generally linking the abstract idea to a particular technological environment or field or use which does not indicate an abstract idea has been integrated into a practical application (see MPEP 2106.05(h)).  Also, the data gathering steps are considered insignificant extra-solution activity including the limiting to the particular websites (see MPEP 2106.05(g) regarding data gathering and selecting particular data source).  Thus, the generic computer elements and limiting to the oil, gas and regulatory websites does not impose any meaningful limits on practicing the abstract idea and in combination do not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer elements or merely using computers as a tool to perform an abstract idea.  Therefore, the additional elements do not provide an inventive concept.  In addition, steps of generating entries in a database and displaying in a graphical user interface the data stored in the database are considered well-understood, routine and conventional based on various court decisions such as Alice Corp and Ultramercial with respect to computer functionality relating to electronic recordkeeping and updating a log and also based on Versata Dev. Group, Inc. v SAP Am., Inc. and OIP Techs with respect to computer functionality relating to storing and retrieving information in memory (see MPEP 2106.05(d)(II)).  Also, the data gathering steps are considered well-understood, routine and conventional based on various court decisions such as Symantec, TLI Communications and buySAFE (see MPEP 2106.05(d)(II)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing classifying a webpage/website source as relevant or not relevant and further describing what comprises well geographic location data and well numeric identifier data. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., downloading and parsing) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.  Such downloading and parsing can also be considered mere data gathering which is viewed as insignificant extra-solution activity similar to the obtaining information using the Internet in CyberSource (see MPEP 2106.05(g)).  Also, the downloading and parsing can be viewed as well-understood, routine and conventional based on Symantec, OIP Techs., and buySAFE with respect to receiving or transmitting data over a network, e.g., using the Internet to gather data and also based on Content Extraction and Transmission, LLC v. Wells Fargo Bank (Fed. Cir. 2014) with respect to electronically scanning and extracting data ((see MPEP 2106.05(d)(II)).     
 Claims 6-10, 18, 19 directed to a system and claims 11-15, 20, 21 directed to a computer-readable data storage medium (0078 of Specification clarifies non-transitory) recite limitations similar to those recited in method claims 1-5, 16, 17 and therefore the same analysis above with respect to claims 1-5, 16, 17 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peery et al. (hereinafter Peery) U.S. Patent Publication No. 2014/0157172 A1 in view of Babai (hereinafter Babai) U.S. Patent Publication No. 2016/0034517 A1 and further in view of Lisuk et al. (hereinafter Lisuk) U.S. Patent Publication No. 2016/0078022.


Regarding claim 1, Peery teaches a method performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method, the method comprising (Para. 0024):
	navigating, with the one or more processors of the computing system, websites and aggregating well data information from the websites in a database, (see Babai below for “the websites comprising oil and gas company websites”) and the aggregated well data information comprising oil and gas well property information (Para. 0025 – various websites…well data can be scraped; Para 0037 – API well number, latitude and longitude; Para. 0025, 0027, Table 1 – oil and gas);
processing, with the one or more processors of the computing system, the aggregated well data information to extract a first set of well data (Para. 0025-0028);
navigating, with the one or more processors of the computing system, to online websites and extracting a second set of well data…(see Lisuk below for “based on the extracted…”), the online websites comprising governmental regulatory websites, the second set of well data comprising at least one of well geographic location data, well numeric identifier data, or well name data (Para. 0025-0028; Para 0037 – API well number, latitude and longitude; Para. 0025, 0027, Table 1 – oil and gas; Para. 0003, 0025, 0034 - governmental websites); 
generating, with the one or more processors of the computing system, entries for the extracted first and second set of well data in a searchable structured database (Para. 0025-0028); and 
in response to user input, displaying, in a graphical user interface (GUI) of the computing system, the well data stored in the database (Para. 0025-0028, 0036-0038 – generate report).
Peery teaches the capability of scraping oil and gas well data from various websites for various clients such as drilling companies (0003) but fails to specify the websites comprising oil and gas company websites.  However, Babai teaches an oil or gas business requesting oil and gas well data of their own business that has been collected (0044, 0045) and presenting the requested oil and gas well data on a web page (0062).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Peery for extracting oil and gas data from websites to include websites comprising oil and gas company websites because Babai indicates such data can be presented in web-based form and that oil and gas companies have an interest in obtaining aggregate information associated with their particular company.  Therefore, clients in Peery could also desire aggregate information associated with their particular company.  Since Peery demonstrates the capability to extract from various websites, it would have been obvious to also use websites of the clients in Peery.
Peery fails to teach that the obtained second data is based on the extracted first set of well data.  However, Lisuk teaches a classification system and method for efficient verification in which a determination is made to retrieve additional data based on unclassified data remaining from a previous pull of information (Para. 0104-0105).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Peery for extracting data from websites in view of Babai to include the teachings of Lisuk of determining when additional extraction of data is needed based on a first set of data because it provides for obtaining additional relevant data to ensure appropriate classification of information.

Regarding claim 2, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above and Peery further discloses wherein aggregating well data information comprises downloading digital versions of well data information from the (see Babai below for “oil and gas company websites”) websites (Para. 0024-0028).  Peery teaches the capability of scraping oil and gas well data from various websites for various clients such as drilling companies (0003) but fails to specify the websites comprising oil and gas company websites.  However, Babai teaches an oil or gas business requesting oil and gas well data of their own business that has been collected (0044, 0045) and presenting the requested oil and gas well data on a web page (0062).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Peery for extracting oil and gas data from websites to include websites comprising oil and gas company websites because Babai indicates such data can be presented in web-based form and that oil and gas companies have an interest in obtaining aggregate information associated with their particular company.  Therefore, clients in Peery could also desire aggregate information associated with their particular company.  Since Peery demonstrates the capability to extract from various websites, it would have been obvious to also use websites of the clients in Peery.

Regarding claim 3, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above and Peery further discloses wherein the digital version of the well data information is text-based; and wherein the process of the aggregated well data information is based, at last in part, on parsing text of the digital versions to extract well data (Para. 0024-0028).

Regarding claim 4, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above however Peery fails to teach wherein navigating websites is based, at least in part, on using a machine learning binary classifier to classify a webpage of a website as either relevant or not relevant to aggregating well data information.  Lisuk however teaches the use of machine learning classifier to classify a webpage (Para. 0067-0069, 0097).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify extracting data from websites as taught by Peery in view of Babai to include use of machine learning classifiers as taught by Lisuk because it facilitates more accurate classifying through data collection over time and based on previous analysis.

Regarding claim 5, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above, however Peery fails to teach wherein aggregating well data information is based, at least in part, on using a machine learning binary classifier to classify information presented in a website as either relevant or not relevant to well data.  Lisuk however teaches the use of machine learning classifier to classify a webpage and to identify if information is relevant or not (Para. 0067-0069, 0097).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify extracting data from websites as taught by Peery in view of Babai to include use of machine learning classifiers as taught by Lisuk because it facilitates more accurate classifying through data collection over time and based on previous relevant data.

Regarding claim 16, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above and Peery further discloses wherein the well geographic location data comprises well latitude and well longitude (latitude and longitude – 0037).  

Regarding claim 17, Peery in view of Lisuk and Babai teaches the elements of claim 1 as shown above and Peery further discloses wherein the well numeric identifier data comprises a well API number (API well number – 0037).

Claims 6-10, 18 and 19, directed to a system, recite limitation substantially similar to those recited in claims 1-5, 16 and 17.  Since Peery in view of Lisuk and Babai teaches the elements of claims 1-5, 16 and 17, the same art and rationale also apply to claims 6-10, 18 and 19.

 Claims 11-15, 20 and 21, directed to a computer-readable data storage medium, recite limitation substantially similar to those recited in claims 1-5, 16 and 17.  Since Peery in view of Lisuk and Babai teaches the elements of claims 1-5, 16 and 17, the same art and rationale also apply to claims 11-15, 20 and 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haci US 2015/0363738 A1 System for remotely monitoring well sites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683